Title: William C. C. Claiborne to Thomas Jefferson, 4 November 1814
From: Claiborne, William Charles Coles
To: Jefferson, Thomas


          Very Dr Sir, New-Orleans Novr 4h 1814.
          By Mr Dorsey, a very respectable Citizen of this place, I took the liberty a short time since to address You, and to refer you to him for the news in this quarter.—The Louisianians continue to manifest the most patriotic disposition, and we have arrayed, as great a portion of the local Militia, as our population will well admit of:—But unless soon reinforced, by the militia from the Western States; (which is expected) this State if attacked with a Considerable force, cannot be defended. The Gallant General Jackson continues with a respectable Army, (say 4–5000 Men Militia included) near Mobile, & if the Enemy, should advance in that quarter, a good account will be given of him;—If he takes the direct route by way of the Missippi, all my means will be exerted to resist him, and if his force be not an overwhelming one, you need not appre be under no apprehensions for our Safety;—We however look with great Confidence to our Western Brethren for succour.
          Mr Livingston has seized upon this perilous moment, when all hearts Should be united, again  to stir the question of the Batture, and the inclosed handbill will shew You the light in which this subject is still viewed by the City Council.
          I am Dr Sir with sentiments of the greatest Respect Your faithful friendWilliam C. C. Claiborne
        